Citation Nr: 1038642	
Decision Date: 10/14/10    Archive Date: 10/22/10

DOCKET NO.  03-05 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1. Entitlement to a rating in excess of 30 percent for tension 
headaches.

2. Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1978 to February 
1979, from January 1991 to March 1991, and from July 1991 to 
October 1991.

The matter of entitlement to TDIU comes before the Board of 
Veterans' Appeals (Board) on appeal from a December 2004 rating 
decision of the RO in St. Louis, Missouri, which, in pertinent 
part, denied the claim.  The matter of an increased rating for 
tension headaches comes from a December 2005 rating decision 
which continued the current 30 percent disability rating.

The Board remanded this case in September 2006.  Following 
additional development, the Board issued an October 2007 decision 
denying the appellant's claims.

This matter is now before the Board of Veterans' Appeals (Board) 
on remand from the United States Court of Appeals for Veterans 
Claims (Court).  In an April 2009 Order, the Court endorsed a 
March 2009 joint motion for remand, vacated the October 2007 
Board decision that denied the instant claims, and remanded the 
matter for compliance with the instructions in the joint motion.

Following the April 2009 Court Order, the Board remanded this 
case in November 2009 for additional VA examination and opinion.  
The case returns now for appellate consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Board regrets that this case must be remanded yet again.  The 
Board is obligated by law to ensure that the RO complies with its 
directives; where the remand orders of the Board are not complied 
with, the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  

In September 2006, the Board issued a decision which remanded the 
instant claims.  The Board reviewed the evidence of record and 
found that additional development is required in order to satisfy 
VA's duty to assist with respect to the appellant's claim of 
entitlement to an increased rating for tension headaches.  The 
appellant reported headache symptomatology consistent with the 
criteria for the next higher 50 percent evaluation for tension 
headaches under Diagnostic Code 8100.  In an August 2005 
statement, he reported that his headaches were progressively 
worsening.  He stated that he suffered at least 2 to 3 completely 
prostrating attacks per week.  On VA examination in October 2005, 
the appellant complained of headache flares occurring 3 to 4 
times per week, accompanied by intense pain.  He stated that some 
headaches were so severe that they caused him to cry.  The VA 
examiner in October 2005 expressed an opinion that it was at 
least as likely as not that the appellant's tension headaches 
were "more severe due to left maxillary sinusitis."  The Board 
considered the evidence of record unclear as to whether the 
symptoms associated with the appellant's maxillary sinusitis are 
themselves chronic.  Therefore, the Board found that 
clarification was required regarding the March 2006 VA opinion.  
The Board remanded for a supplemental opinion.  The Board 
specifically instructed that the examiner

"should state whether it is at least as likely as not 
that the increase in severity of headaches is chronic, 
or whether it is a transitory symptom of the maxillary 
sinusitis.  Moreover, if the increase in severity is 
chronic, the examiner should state, to the extent 
possible, whether the objective evidence is consistent 
with a finding of tension headaches manifested by very 
frequent completely prostrating and prolonged attacks.  
In this vein, it would be useful if the examiner could 
state how many minutes a 'prolonged attack' would 
last.  Any opinions should be supported by a clear 
rationale consistent with the evidence of record."

According to the March 2009 Joint Motion for Remand (JMR), the 
opinion obtained on remand was inadequate for failure to state a 
rationale.  The opinion was considered a bare conclusion.  
Therefore, the JMR instructs that further remand is warranted.

The AMC arranged for a medical opinion which was obtained in 
February 2010.  This opinion was similar to the November 2006 
addendum which was previously found inadequate by the March 2009 
JMR.  The February 2010 opinion did indicate that the claims file 
had been reviewed, then stated that the tension headaches are at 
least as likely as not more severe when the appellant is 
experiencing a flare in the transient maxillary sinusitis, and 
stated that the sinusitis is transient and does not represent a 
permanent increase in headaches.  The examiner did indicate how 
long a "prolonged attack" was, in accordance with the last 
portion of the Board's instruction.  No rationale was given for 
the opinion regarding the sinusitis.  In light of the JMR, the 
Board cannot find this opinion adequate.  The Board must remand 
for an opinion, rather than a conclusory statement. 

The Board must also remand the TDIU claim.  The appellant's claim 
of entitlement to TDIU is inextricably intertwined with the 
appellant's increased rating claim, this issue cannot be 
adjudicated by the Board at present, and must also be REMANDED 
for consideration following action on the appellant's increased 
rating claim.

Accordingly, the case is REMANDED for the following action:

1.  Request that the VA examiner who 
evaluated the appellant in October 2005 to 
elaborate on the finding that the appellant's 
headaches had become more severe due to 
maxillary sinusitis.  Specifically, she 
should state whether it is at least as likely 
as not that the increase in severity of 
headaches is chronic, or whether it is a 
transitory symptom of the maxillary 
sinusitis.  Moreover, if the increase in 
severity is chronic, the examiner should 
state, to the extent possible, whether the 
objective evidence is consistent with a 
finding of tension headaches manifested by 
very frequent completely prostrating and 
prolonged attacks.  In this vein, it would be 
useful if the examiner could state how many 
minutes a "prolonged attack" would last.  

Any opinion should be supported by a 
clear rationale consistent with the 
evidence of record.  By "a clear 
rationale," the Board means that a connected 
series of statements intended to establish a 
proposition, e.g., reference to a medical 
principle, comparison to the particular facts 
of the appellant's case and a logical 
deduction resulting in the opinion, should be 
recorded by the examiner.  A reassertion 
that the maxillary sinusitis was 
transitory will not be adequate.  The 
claims folder must be reviewed in conjunction 
with this inquiry.  The examiner should 
indicate that such review was performed in 
the opinion.

If the VA examiner who evaluated the 
appellant in October 2005 is not available 
for comment, then another comparably 
qualified examiner may respond in her place, 
following a review of the claims folder.  In 
either case, if it is determined that 
additional objective examination is necessary 
in order to fully respond to the above 
queries, then such examination should be 
scheduled.

2.  The RO should review the opinion to 
determine whether an adequate rationale was 
provided.

3.  Then, the RO should readjudicate the 
claims on the merits.  If the benefits sought 
are not granted, the appellant and his 
representative should be furnished a SSOC and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


